Case: 18-31087   Doc# 157-3   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 1
                                       of 5
Case: 18-31087   Doc# 157-3   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 2
                                       of 5
Case: 18-31087   Doc# 157-3   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 3
                                       of 5
Case: 18-31087   Doc# 157-3   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 4
                                       of 5
Case: 18-31087   Doc# 157-3   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 5
                                       of 5
